Citation Nr: 1811780	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  11-05 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability, to include as due to a service-connected bilateral ankle disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1972 to October 1973. 

The Veteran's claims file was lost and action to rebuild the file began in 2015.  VA was not able to obtain all of the jurisdictional documents associated with this appeal; however, an October 2014 supplemental statement of the case verifies that the issue on the title page was in appellate status.  In a February 2018 Written Brief Presentation, the Veteran's representative provides argument on four other issues.  The file does not contain any verification that these issues were ever in appellate status.  Regardless, the Board notes that during a September 2016 phone conversation the Veteran, who is now in receipt of a total disability rating based on individual unemployability since March 2011, notified VA he was no longer interested in having an appeal.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to service connection for a low back disability, to include as due to a service-connected bilateral ankle disability. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a low back disability, to include as due to a service-connected bilateral ankle disability, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, during a September 2016 phone conversation the Veteran notified VA he was no longer interested in having an appeal.  He was asked to submit this request in writing.  In May 2017 VA received a statement requesting that his appeal be withdrawn.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A substantive appeal may be withdrawn by a veteran or his or her authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue.  Accordingly, the Board does not have jurisdiction over the issue, and dismissal is warranted.


ORDER

The appeal as to the issue of entitlement to service connection for a low back disability, to include as due to a service-connected bilateral ankle disability, is dismissed.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


